Dewey, J.
The question in this case is not, whether the complaint made before the justice of the peace was not sufficient to authorize him to take jurisdiction, so far as to cause the respondent to be arrested and required to give bond for his appearance at the court of common pleas, but whether the complaint contained allegations proper and sufficient to put the party on his trial in that court. In the complaint, upon which the party is thus to be tried, it should be averred, not only that the complainant had been delivered of a bastard child, of which she alleges the respondent to be the father, but also that she had accused him, in the time of her travail, of being the father of the child of which she was about to be delivered, and that she had continued constant in such accusation. In practice, the more usual course in conducting these cases has been, to file a new and more formal complaint in the court of common pleas, reciting the proceedings before the justice, and alleging all the facts essential to sustain a prosecution against the party, as the father of a bastard child. Such complaint must allege, particularly, that the complainant, in the time of her travail, accused the defendant of being the father of the child. No prosecution can be supported without proof of this fact ; and it ought to be distinctly alleged. Stiles v. Eastman, 21 Pick. 132. The necessity of such complaint seems to be distinctly recognized in the opinion of the court in .the case of Drowne v. Stimpson, 2 Mass. 443. We understand that some diversity of practice has prevailed on this point, in different parts of the Commonwealth j but we think an adherence to the forms we have suggested is important, and that when the objection is seasonably taken, as it, was in the present case, it should be sustained. The case will therefore be remanded to the court t of common pleas for further proceedings. It will be competent for that court to grant leave to the complainant to file a propel complaint, and the case may then proceed to trial.